OPINION OF THE COURT
Harold Tompkins, J.
This is a motion for an order pursuant to CPLR 3126 to compel the plaintiffs to appear for a deposition on September 25,1984, or in the alternative to dismiss the plaintiffs’ complaint if they do not appear for their scheduled deposition on September 25, 1984. It is undisputed that all parties agreed, prior to the service of this motion, on the September 25, 1984 adjourned date, for the depositions of plaintiffs. Nevertheless, in the face of this first consent adjournment following the notice of deposition, GWV Travel served and filed the instant motion for an order striking the pleading of plaintiff in the event the deposition is not held on the September 25, 1984 adjourned date. This type of in futuro sanction cannot be countenanced by the court. For the court to grant the relief requested herein and condone this practice offends the dignity of professional courtesy and the traditional stipulations and agreements between attorneys. (See Code of Professional Responsibility, EC 7-38.) It furthermore would lead to substantial increase of unnecessary motion practice in our already overburdened State courts.
Accordingly, the motion is deemed frivolous and denied. The movant is assessed $250 for the costs incurred by plaintiffs in opposing and having to appear in court for *404approximately two hours to argue this motion. Movant shall pay to plaintiffs’ attorneys the sum of $250 within 30 days of service of a copy of this order with notice of entry.